Citation Nr: 0515833	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-05 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include jungle rot, of the feet, hands, and groin area. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from December 1941 to February 
1946, and from April 1946 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The Board notes that the veteran had appealed the issue of 
entitlement to service connection for post-traumatic stress 
disorder in May 2002.  In an April 2004 rating decision, 
service connection was granted for PTSD.  As such, that issue 
is no longer on appeal before the Board.  

The Board also notes that at the February 2005 personal 
hearing, the veteran indicated that he suffered from 
residuals of frostbite to the hands and feet that he incurred 
during active service.  As that issue has not yet been 
adjudicated, it is referred back to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is shown to have a chronic skin disorder of 
the feet, most recently diagnosed as bilateral tinea pedis, 
that is etiologically related to active service.  

2.  The veteran is not shown to have a skin disorder of the 
hands and groin area, to include jungle rot, that is 
etiologically related to active service. 







CONCLUSIONS OF LAW

1.  Bilateral tinea pedis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A skin disorder of the hands and groin area, to include 
jungle rot, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2001 letter and rating 
decision of the evidence needed to substantiate his claims, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2002 statement of the case and a 
supplemental statement of the case issued in April 2004, the 
RO notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claims 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In an August 2004 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  He was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports and VA outpatient treatment and 
examination reports.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the December 2001 RO decision was made after November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until August 2004.  The Court has held 
that an appellant has the right to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini at 22, 
23.  VA must provide notice, consistent with the requirements 
of § 5103(a), 3.159(b), and Quartuccio, supra, that informs 
the veteran of any information and evidence not of record 
that is necessary to substantiate the claim, that VA will 
seek to provide, that the veteran is to provide, and that the 
veteran provide any evidence in his possession that pertains 
to the claim.  The Board finds that the veteran received such 
notice in August 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in April 2004 was not 
given prior to the December 2001 RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the July 2002 and February 2005 personal 
hearings; service medical records; private treatment records; 
lay statements; and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2004). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
a skin disorder, to include jungle rot, of the feet, hands, 
and groin area.  The Board has reviewed all the evidence of 
record and finds that the evidence supports the veteran's 
claim with respect to his feet and service connection is 
therefore warranted in that respect.  The Board has also 
found that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
skin disorder, to include jungle rot, of the hands and groin 
area.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service skin disorder, 
service medical records show that on July 5, 1950, the 
veteran was admitted to a medical facility for severe 
dermatophytosis of both feet.  Examination revealed extensive 
lesions on the right foot covering the lateral surface of the 
dorsum of the foot, between the toes and on the distal part 
of the dorsum of the foot.  The skin was sloughing and the 
lesions were weeping.  The left foot was involved as well, 
but to a lesser degree.  The plantar surfaces of the feet 
were specifically noted to be uninvolved.  The examiner 
rendered a diagnosis of severe dermatophytosis of both feet.  
On July 20, 1950, some 15 days later, the veteran was 
released to general duty with a diagnosis of dermatophytosis, 
right foot, chronic, cause undetermined.  The examiner 
indicated that the disorder had been incurred in the line of 
duty.  The veteran was again treated for dermatophytosis in 
July 1952.  In August 1952, the veteran was again diagnosed 
with dermatophytosis of the right foot, at which time the 
examiner noted that the veteran had recently been seen at 
that facility for the same disorder and was treated, but that 
the skin condition had recurred.  At separation in June 1953, 
the veteran's skin was "normal."  

With respect to evidence of a current skin disorder, VA 
outpatient records dated in September 1999 noted that the 
veteran had "jungle rot" since being in service.  He denied 
using medication for the disorder.  It was noted that the 
disorder involved the side of the veteran's feet and toe 
webs.  Multiple toenails had subungual debris and thickening.  
The palms of the feet also had thick hyperkeratotic scale.  
The veteran was diagnosed with tinea pedis, probable 
onychomycosis, and probable t. manuum.  During VA treatment 
in July 2001, the veteran reported that he had jungle rot on 
his feet that had been present for 57 years.  An examination 
showed that the bilateral nails were thick, yellow, crumbly 
and elongated.  Webspaces were also macerated with fissures 
bilaterally.  The veteran was diagnosed with onychomycosis of 
nails 1-5 bilaterally and macerated webspaces 1-4 with 
fissures bilaterally.  He received the same diagnosis in 
October 2001.  In January 2002, the veteran was diagnosed 
with bilateral tinea pedis.

At his February 2001 VA examination, the veteran complained 
of chronic fungal infections of his feet.  On examination, he 
exhibited scarring and active disease between the toes of 
both feet and nails secondary to fungal infections.  The 
nails also had thickening.  He was ultimately diagnosed with 
a chronic fungal infection of both feet. 

At his July 2002 personal hearing, the veteran testified that 
he had incurred an infection of his skin during active 
service.  He indicated that he had flare-ups of the disorder 
on his feet.  He stated that his hands and feet crack open 
and peel.  He also stated that he initially sought treatment 
for the disorder during active service and after service in 
the 1950s.  

At his February 2005 personal hearing, the veteran testified 
that he was not currently having problems with a skin 
disorder in the groin area. 

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder, to include jungle rot, of the 
feet, the Board finds that the evidence supports the 
veteran's claim and service connection is therefore 
warranted.  Applying the relevant law and regulations to the 
facts in this case, the Board notes that during active 
service, the veteran was diagnosed with severe chronic 
dermatophytosis on several occasions, and repeatedly 
complained of fungus of the feet, to particularly include the 
dorsal areas and webspaces.  Currently, the veteran has been 
diagnosed with several chronic fungal disorders of the feet, 
including tinea pedis, onychomycosis, probable t. manuum, and 
a "chronic fungal infection" of the feet.  The Board finds 
that there is sufficient evidence, in the form of credible 
lay statements, treatment records, and examination reports, 
that document continuity of symptomatology of a fungal 
infection of the feet in active service and since that time 
until the present.  In particular, during VA treatment in 
September 1999, the veteran reported having had jungle rot of 
the feet since active service and in July 2001, he indicated 
that he had had the same disorder for "57 years."  Neither 
examiner disagreed with his reported history and each 
diagnosed the veteran with a fungal infection of the feet.  
In addition, the veteran testified at his February 2005 
personal hearing that he had sought VA medical treatment 
periodically since separation from service for his fungal 
infection of the feet, and he has consistently stated that 
the disorder presently affects the same areas and causes the 
same symptoms as in service.  In this regard, the Board notes 
that while lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
case, the evidence shows that the veteran complained of, and 
examiners noted, a fungal disorder of the feet, to 
particularly involve the toe webspaces and dorsal surfaces, 
on numerous occasions in service.  Several inservice 
examiners noted that the disorder was incurred in the line of 
duty.  The veteran has since been shown to exhibit the same 
manifestations in the same areas on current examinations.  
Under the circumstances, the Board concludes that the veteran 
has a skin disorder of the feet that was incurred during 
active service.  As such, service connection for bilateral 
tinea pedis, the current chronic fungal disorder of the feet 
most often and most definitively diagnosed, is warranted.  
See 38 C.F.R. § 3.303(b) ("With chronic disease shown as 
such in service...so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later day, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.").

With respect to the veteran's claim of entitlement to service 
connection for a skin disorder, to include jungle rot, of the 
hands and groin area, the Board finds that service connection 
is not warranted.  A claim for service connection requires 
medical evidence showing that the veteran currently has the 
claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In this case, there is no objective 
medical evidence of record showing that the veteran currently 
has a skin disorder of the hands or groin area.  As noted 
above, service medical records document a skin disorder 
occurring on the veteran's feet, but a skin disorder of the 
hands and groin area is not mentioned and the veteran did not 
complained of such.  In addition, following service, VA 
outpatient treatment reports diagnose the veteran with 
several fungal infections of the feet.  However, his hands 
and groin area are not discussed as the veteran did not 
report a skin disorder occurring on his hands or groin area.  
Moreover, at his February 2005 personal hearing, the veteran 
stated that he did not currently have a skin disorder of the 
groin area.  There are no additional treatment records 
showing that the veteran currently has a skin disorder of the 
hands or groin area.  Therefore, in the absence of evidence 
that the veteran had a skin disorder, to include jungle rot, 
of the hands or groin area during active service or 
currently, service connection is not warranted and the 
veteran's claim must be denied. 

Finally, to the extent that the veteran contends that he has 
a skin disorder, to include jungle rot, of the hands and 
groin area that is related to active service, it is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

For the reasons and bases expressed above, the Board 
concludes that the evidence supports the veteran's claim of 
entitlement to service connection for bilateral tinea pedis.  
Service connection is therefore warranted for that aspect of 
the veteran's claim.  The Board also finds that a 
preponderance of the evidence is against finding that the 
veteran has a skin disorder, to include jungle rot, of the 
hands and groin area that is etiologically related to active 
service.  The appeal as to this aspect of the veteran's claim 
is accordingly denied.









ORDER

Service connection for bilateral tinea pedis is granted. 

Service connection for a skin disorder, to include jungle 
rot, of the hands and groin area is denied.


	                        
____________________________________________
	Andrew E. Betourney
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


